By inadvertence a part of the argument of the district attorney of which complaint is made in Bill of Exceptions No. 35 was omitted in attempting to quote the argument in the opinion on motion for rehearing. The argument was in these words:
"The high points of the killing of Nixon are indelibly impressed upon that fellow and I do not believe he could keep from telling it, not him (pointing at defendant). Ham couldn'tkeep from telling it."
The words omitted are italicized and their omission has been corrected. In reaching the conclusion stated in the opinion on motion for rehearing the argument quoted, as well as the surrounding facts, was given the most careful consideration of which the court is capable.
With the foregoing remarks the application to file a second motion for rehearing is overruled.
Overruled.